     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4614 Page 1 of 11



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                            SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     JAMES MILLER, et al.,                               Case No.: 19-cv-1537-BEN (JLB)
10                                       Plaintiffs,
                                                           ORDER DENYING DEFENDANTS’
11     v.                                                  MOTION TO DISMISS
12     California Attorney General Xavier
       Becerra, et al.,
13
                                       Defendants.
14
15          In this challenge to California’s regulation of firearms deemed to be “assault
16    weapons,” Defendants move to dismiss claims about seven statutes based on Plaintiffs’
17    lack of Article III standing and for failure to state a claim for relief. Plaintiffs concede
18    and withdraw one of their claims for relief (attacking Cal. Penal Code section 30925).
19    For the reasons that follow, the remainder of the motion is denied.
20                                         BACKGROUND 1
21          Plaintiffs are a group of individuals who may lawfully possess firearms protected
22    by the Second Amendment. In addition to the individual Plaintiffs, there are Plaintiffs
23    that are firearm businesses, special interest groups, two foundations, and a political action
24    committee, all which support the lawful exercise of Second Amendment rights. These
25
26
            1
27           The following overview of the facts are drawn from the allegations of Plaintiffs’
      First Amended Complaint, which the Court assumes true for purposes of evaluating
28    Defendants’ motion. The Court is not making factual findings.
                                                       1
                                                                                   19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4615 Page 2 of 11



 1    Plaintiffs challenge a net of interlocking criminal statutes which impose strict regulations
 2    on a variety of firearms that fall under California’s complex statutory definition of an
 3    “assault weapon.” Firearms that are labeled as “assault weapons” by state statute and
 4    regulation are not rare museum pieces nor limited edition collector’s items. They are
 5    popular guns owned and kept by numerous law-abiding citizens for manifold lawful
 6    purposes. In many respects, these firearms which are statutorily-deemed “assault
 7    weapons” are like commonplace rifles and pistols.
 8                                       LEGAL STANDARD
 9          To address the merits of a case, a federal court must have jurisdiction. Virginia
10    House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1950–51 (2019). “One essential
11    aspect of this requirement is that any person invoking the power of a federal court must
12    demonstrate standing to do so.” Id. (quoting Hollingsworth v. Perry, 570 U.S. 693, 704,
13    (2013)). Defendants challenge Plaintiffs’ Article III standing at the outset of their suit.
14    “Although rulings on standing often turn on a plaintiff's stake in initially filing suit,
15    ‘Article III demands that an actual controversy persist throughout all stages of
16    litigation.’” Id. Because it is a jurisdictional requirement, standing cannot be waived or
17    forfeited. Id. “And when standing is questioned by a court or an opposing party, the
18    litigant invoking the court’s jurisdiction must do more than simply allege a nonobvious
19    harm. To cross the standing threshold, the litigant must explain how the elements
20    essential to standing are met.” Id. (citation omitted).
21          A lack of Article III standing requires dismissal for lack of subject matter
22    jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Maya v. Centex Corp., 658
23    F.3d 1060, 1067 (9th Cir. 2011). “For the purposes of ruling on a motion to dismiss for
24    want of standing,” the court “must accept as true all material allegations of the complaint,
25    and must construe the complaint in favor of the complaining party.” Warth v. Seldin, 422
26    U.S. 490, 501 (1975).
27          “To establish standing under Article III of the Constitution, a plaintiff must
28    demonstrate (1) that he or she suffered an injury in fact that is concrete, particularized,
                                                     2
                                                                                   19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4616 Page 3 of 11



 1    and actual or imminent, (2) that the injury was caused by the defendant, and (3) that the
 2    injury would likely be redressed by the requested judicial relief.” Thole v. U. S. Bank
 3    N.A, 140 S. Ct. 1615, 1618 (2020) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,
 4    560–561 (1992)). The Rule12(b)(1) motion to dismiss in this case focuses on the first
 5    element.
 6          Under Federal Rule of Civil Procedure 12(b)(6), a court also may dismiss a
 7    complaint if, taking all factual allegations as true, the complaint fails to state a plausible
 8    claim for relief on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.
 9    Twombly, 550 U.S. 544, 556-57 (2007). Dismissal is appropriate if the complaint fails to
10    state enough facts to raise a reasonable expectation that discovery will reveal evidence of
11    the matter complained of, or if the complaint lacks a cognizable legal theory under which
12    relief may be granted. Twombly, 550 U.S. at 556. “A claim is facially plausible ‘when
13    the plaintiff pleads factual content that allows the court to draw the reasonable inference
14    that the defendant is liable for the misconduct alleged.’” Zixiang Li v. Kerry, 710 F.3d
15    995, 999 (9th Cir. 2013) (quoting Iqbal, 556 U.S. at 678).
16                                           DISCUSSION
17          Defendants argue that plaintiffs lack standing to challenge California Penal Code
18    sections 30800 (deeming certain “assault weapons” a public nuisance), 30915 (regulating
19    “assault weapons” obtained by bequest or inheritance), 30925 (restricting importation of
20    “assault weapons” by new residents), 30945 (restricting use of registered “assault
21    weapons”), 30950 (prohibiting possession of “assault weapons” by minors and prohibited
22    persons), 31000 (authorizing additional uses of registered “assault weapons” with a
23    permit), and 31005 (authorizing the sale of “assault weapons” to exempt recipients with a
24    permit). Plaintiffs consent to dismissal of their challenge to section 30925 and the
25    motion to dismiss is hereby granted with respect to that claim. With respect to their other
26    claims, Plaintiffs disagree.
27          The Court finds Plaintiffs have standing on all claims in large part flowing from
28    the criminal penalties they could face. California Penal Code section 30600 imposes a
                                                     3
                                                                                    19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4617 Page 4 of 11



 1    felony criminal penalty for anyone who manufactures, distributes, imports, keeps for sale,
 2    offers for sale, or lends an “assault weapon.” The prescribed prison sentences are four,
 3    six, or eight years. See California Penal Code section 30600(a). One who merely
 4    possesses an “assault weapon” in California is guilty of a misdemeanor under section
 5    30605(a) or a felony pursuant to California Penal Code section 1170(h)(1) (“a felony
 6    punishable pursuant to this subdivision where the term is not specified in the underlying
 7    offense shall be punishable by a term of imprisonment in a county jail for 16 months, or
 8    two or three years”). In other words, the criminal sanction for possession of any gun
 9    deemed an “assault weapon” is a wobbler and can be sentenced as either a felony or a
10    misdemeanor. 2 The result is that any law-abiding citizen may lose his liberty, and (not
11    ironically) his Second Amendment rights, as a result of exercising his constitutional right
12    to keep and bear arms if the arm falls within the complicated legal definition of an
13    “assault weapon.” If ever the existence of a state statute had a chilling effect on the
14    exercise of a constitutional right, this is it.
15           It has long been the case that a plaintiff possesses Article III standing to bring a
16    pre-enforcement challenge to a state statute which regulates the exercise of a federal
17    constitutional right and threatens a criminal penalty. “When the plaintiff has alleged an
18    intention to engage in a course of conduct arguably affected with a constitutional interest,
19    but proscribed by a statute, and there exists a credible threat of prosecution thereunder, he
20    ‘should not be required to await and undergo a criminal prosecution as the sole means of
21    seeking relief.’” Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 298 (1979)
22
23
      2
        The variety of punishments that a defendant can receive for being convicted for
24    possession under § 30605 through the application of § 1170(h) demonstrate that the
25    statute is a wobbler. “In the parlance of California law enforcement, a violation of the
      statute is a ‘wobbler’ that may be punished either as a felony or as a misdemeanor.”
26    United States v. Diaz-Argueta, 564 F.3d 1047, 1049 (9th Cir. 2009). “Under California
27    law, a ‘wobbler’ is presumptively a felony and ‘remains a felony except when the
      discretion is actually exercised’ to make the crime a misdemeanor.” Ewing v. California,
28    538 U.S. 11, 16 (2003) (quoting People v. Williams, 27 Cal.2d 220 (1945)).
                                                        4
                                                                                   19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4618 Page 5 of 11



 1    (quoting Doe v. Bolton, 410 U.S. 179, 188 (1973)). “[I]t is not necessary that petitioner
 2    first expose himself to actual arrest or prosecution to be entitled to challenge a statute that
 3    he claims deters the exercise of his constitutional rights.” Steffel v. Thompson, 415 U.S.
 4    452, 459 (1974). “In Virginia v. American Booksellers Assn. Inc., 484 U.S. 383 (1988),
 5    we held that booksellers could seek preenforcement review of a law making it a crime to
 6    ‘knowingly display for commercial purpose’ material that is ‘harmful to juveniles’ as
 7    defined by the statute.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 160 (2014).
 8    Of course, “[s]uch challenges can proceed only when the plaintiff ‘faces a realistic danger
 9    of sustaining a direct injury as a result of the law’s operation or enforcement.’” Skyline
10    Wesleyan Church v. California Dep’t of Managed Health Care, 968 F.3d 738 (9th Cir.
11    2020) (citations omitted). But the simple continued existence of the criminal penalty
12    provision together with an absence of a defendant’s disavowal of prosecution satisfies the
13    requirement of a credible threat of prosecution. Susan B. Anthony List, 573 U.S. at 164
14    (threat of future enforcement of the false statement statute is substantial with history of
15    past enforcement). “We have observed that past enforcement against the same conduct is
16    good evidence that the threat of enforcement is not ‘chimerical.’” Id. (quoting Steffel,
17    415 U.S. at 459); see also MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128–129
18    (2007) (“Where threatened action by government is concerned, we do not require a
19    plaintiff to expose himself to liability before bringing suit to challenge the basis for the
20    threat.”).
21           The Plaintiffs allege that they wish to have, acquire, possess, and lawfully use
22    these firearms deemed to be assault weapons. First Amended Complaint, at para. 37.
23    Specifically, for example, Miller and Russ allege that they want to exercise their Second
24    Amendment rights by using lawfully acquired high capacity magazines with their
25    lawfully possessed semi-automatic, fixed magazine, centerfire rifles, but for the State’s
26    laws and fear of arrest, prosecution, and loss of liberty and property. Id. at paras. 58 and
27    62. Similarly, Hauffen alleges she lawfully owns and possesses a lawful semiautomatic,
28    centerfire rifle without a fixed magazine. She wants to add to the rifle a feature such as a
                                                     5
                                                                                   19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4619 Page 6 of 11



 1    pistol grip, a collapsible stock, or a flash hider, or change its length to between 26 and 30
 2    inches, but will not because of the fear of arrest, prosecution, and loss of liberty and
 3    property under the state’s laws. Id. at para. 64. These are examples from among the
 4    many more Plaintiffs who similarly allege “an intention to engage in a course of conduct
 5    arguably affected with a constitutional interest, but proscribed by a statute,” and have
 6    standing because there exists a credible threat of criminal prosecution and punishment
 7    thereunder. Babbitt, 442 U.S. at 289.
 8          Some of the Plaintiffs are associations of individuals who share a common interest
 9    in the preservation and exercise of Second Amendment rights. One example is the
10    California Gun Rights Foundation with tens of thousands of members and supporters in
11    California. First Amended Complaint, at para. 11. “An organization can assert Article
12    III standing on behalf of either its members or the organization itself.” E. Bay Sanctuary
13    Covenant v. Barr, 964 F.3d 832, 844 (9th Cir. 2020) (citing Havens Realty Corp. v.
14    Coleman, 455 U.S. 363, 378–79 (1982)). An organization may establish standing on its
15    own behalf by showing that the defendant’s conduct resulted in ‘a diversion of its
16    resources and frustration of its mission,’ or caused a substantial loss in organizational
17    funding.” Id. (citations omitted). The California Gun Rights Foundation says that the
18    laws, policies, practices, and customs challenged in this case along with Defendants’
19    actions “have caused GFC to dedicate resources that would otherwise be available for
20    other purposes to protect the rights and property of its members, supporters, and the
21    general public.” First Amended Complaint, at para. 11. Moreover, the organization’s
22    members and supporters have been adversely affected by Defendants’ enforcement of
23    these laws. Id. This is sufficient to support an organization’s standing at this juncture of
24    the case. “The presence in a suit of even one party with standing suffices to make a claim
25    justiciable.” Mont. Shooting Sports Ass’n v. Holder, 727 F.3d 975, 981 (9th Cir. 2013)
26    (quoting Brown v. City of Los Angeles, 521 F.3d 1238, 1240 n.1 (9th Cir. 2008)).
27          The bar for standing is not particularly high. For example, organizations that have
28    been “perceptibly impaired” by a government rule “in their ability to perform the services
                                                    6
                                                                                  19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4620 Page 7 of 11



 1    they were formed to provide” is sufficient for organizational standing. E. Bay Sanctuary
 2    Covenant v. Trump, 950 F.3d 1242, 1266–67 (9th Cir. 2020) (“The Organizations are not
 3    required to demonstrate some threshold magnitude of their injuries; one less client that
 4    they may have had but-for the Rule’s issuance is enough. In other words, plaintiffs who
 5    suffer concrete, redressable harms that amount to pennies are still entitled to relief.”). An
 6    organization has standing to sue on behalf of its members when “the interests it seeks to
 7    protect are germane to the organization’s purpose.” Sierra Club v. Trump, 963 F.3d 874,
 8    883 (9th Cir. 2020) (also noting individual’s standing to challenge border wall
 9    construction based on: “concern[] that the wall ‘would disrupt the desert views and
10    inhibit him from fully appreciating the area,’ and that the additional presence of U.S.
11    Customs and Border Protection agents ‘would further diminish his enjoyment of these
12    areas’ and ‘deter him from further exploring certain areas’ [while] worrie[d] that
13    ‘construction and maintenance of the border wall will limit or entirely cut off his access
14    to fishing spots’ along the border, where he has fished for more than 50 years.”).
15          In City & Cty. of San Francisco v. United States Citizenship & Immigration Servs.,
16    944 F.3d 773, 787 (9th Cir. 2019), municipal and county plaintiffs had standing. The
17    plaintiffs argued that a federal rule would encourage aliens to disenroll from public
18    benefits programs, which they predicted would result in a reduction of Medicaid
19    reimbursement payment to the State and increase administrative expenses. The Court
20    dismissed the argument that “predictions of future financial harm are based on an
21    attenuated chain of possibilities.” Instead, it explained that the injuries are not entirely
22    speculative and that “this type of ‘predictable effect of Government action on the
23    decisions of third parties’ is sufficient to establish injury in fact.” Id. (citations omitted).
24          In Sierra Club v. Trump, 929 F.3d 670 (9th Cir. 2019), organizations challenged
25    the reprogramming and expenditure of funds to build a border wall. The organizations
26    alleged that use of the reprogrammed funds would “injure their members because the
27    noise of construction, additional personnel, visual blight, and negative ecological effects
28    that would accompany a border barrier and its construction would detract from their
                                                      7
                                                                                    19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4621 Page 8 of 11



 1    ability to hike, fish, enjoy the desert landscapes, and observe and study a diverse range of
 2    wildlife in areas near the U.S.-Mexico border.” Id. at 682-83. The plaintiff organizations
 3    also alleged that “they participated in the legislative process by ‘devoting substantial staff
 4    and other resources towards legislative advocacy leading up to the appropriations bill
 5    passed by Congress in February 2019, specifically directed towards securing Congress’s
 6    denial of substantial funding to the border wall.” Id. This satisfied the requirements for
 7    standing. Id. at 685-86.
 8          Similarly, in Hawaii v. Trump, 859 F.3d 741, 765 (9th Cir.), vacated and
 9    remanded, 138 S. Ct. 377 (2017), the Ninth Circuit found that Hawaii had standing to
10    challenge a federal no-fly list policy because Hawaii as operator of its university alleged
11    that “(1) students and faculty suspended from entry are deterred from studying or
12    teaching at the University; and (2) students who are unable to attend the University will
13    not pay tuition or contribute to a diverse student body.”
14          In environmental cases, plaintiffs generally satisfy the injury-in-fact requirement
15    by alleging that they are less able to use land affected by a defendant’s conduct. Gingery
16    v. City of Glendale, 831 F.3d 1222, 1227 (9th Cir. 2016) (citation omitted); Nat. Res. Def.
17    Council v. EPA, 542 F.3d 1235, 1245 (9th Cir. 2008) (injury in fact established where
18    plaintiffs alleged that their “use and enjoyment” of certain waterways “has been
19    diminished” due to pollution). For standing, it was enough that an individual alleged
20    “both that he avoids public land that he would like to use again, and that his enjoyment of
21    the park and the park’s facilities has been ‘diminished.’” Id. at 1227. In White v. Univ.
22    of California, 765 F.3d 1010, 1023 (9th Cir. 2014), scientists had Article III standing to
23    seek a declaration that ancient skeletal remains known as the La Jolla remains were not
24    “Native American” and allowing them to study the remains. In California v. Trump, 963
25    F.3d 926 (9th Cir. 2020), a state had standing to allege that a border wall project would
26    have an adverse effect on environmental resources including direct and indirect impacts
27    to endangered or threatened wildlife such as the peninsular desert bighorn sheep and the
28    flat-tailed horned lizard. In particular, the state alleged that “the construction of the
                                                     8
                                                                                   19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4622 Page 9 of 11



 1    border wall will also greatly increase the predation rate of lizards adjacent to the wall by
 2    providing a perch for birds of prey and will effectively sever the linkage that currently
 3    exists between populations on both sides of the border.” Id. at 935-37.
 4          In abortion cases physicians often seek relief not on the basis of their own right to
 5    perform abortions, however, but on the basis of the constitutional right of their patients.
 6    “Recognizing the confidential nature of the physician-patient relationship and the
 7    difficulty for patients of directly vindicating their rights without compromising their
 8    privacy, the Supreme Court has entertained both broad facial challenges and pre-
 9    enforcement as-applied challenges to abortion laws brought by physicians on behalf of
10    their patients.” Isaacson v. Horne, 716 F.3d 1213, 1221 (9th Cir. 2013) (citations
11    omitted).
12          Aliens who have left the United States, have been held to have Article III standing.
13    Ibrahim v. Dep’t of Homeland Sec., 669 F.3d 983, 994 (9th Cir. 2012) (rejecting
14    argument that Ibrahim has no right to assert claims under the First and Fifth Amendments
15    because she is an alien who voluntarily left the United States); see also Innovation Law
16    Lab v. Wolf, 951 F.3d 1073, 1078 (9th Cir. 2020) (“The individual plaintiffs, all of whom
17    have been returned to Mexico under the MPP, obviously have Article III standing.”).
18          In Southcentral Found. v. Alaska Native Tribal Health Consortium, No. 18-35868,
19    2020 WL 5509742, at *7 (9th Cir. Sept. 14, 2020), an organization was found to have
20    standing to bring “an informational injury claim.”
21          In other cases, the actual or imminent injury prong of Article III standing is
22    virtually eliminated. The “deterrent effect doctrine” affords a plaintiff standing.
23    “[W]hen a plaintiff who is disabled within the meaning of the ADA has actual knowledge
24    of illegal barriers at a public accommodation to which he or she desires access, that
25    plaintiff need not engage in the ‘futile gesture’ of attempting to gain access in order to
26    show actual injury.” Namisnak v. Uber Techs., Inc., No. 18-15860, 2020 WL 4930650,
27    at *3 (9th Cir. Aug. 24, 2020) (quoting Civil Rights Educ. and Enforcement Ctr. v.
28    Hospitality Props. Tr., 867 F.3d 1093, 1098–99 (9th Cir. 2017)). Namisnak explains that
                                                    9
                                                                                  19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4623 Page 10 of 11



 1     “[t]his doctrine was first set out in Teamsters v. United States, 431 U.S. 324 (1977), in
 2     which the Supreme Court held that an employment-discrimination plaintiff need not take
 3     ‘futile gestures’—like applying for a job he knows he will not get due to the employer’s
 4     discrimination—that would merely subject him to the ‘humiliation of explicit and certain
 5     rejection.’” Id.
 6           As noted at the outset, Defendants argue that Plaintiffs lack standing to challenge
 7     seven particular statutes among all of the various interlocking statutes affecting the
 8     regulation of guns deemed assault weapons. The Court finds to the contrary, that at least
 9     one and perhaps all of the Plaintiffs have Article III standing to challenge each of the
10     statutes -- whether singly or as an entire regulatory scheme. To sum up, the Court finds
11     that the individual Plaintiffs and the organizational Plaintiffs have standing to challenge
12     the nuisance statute along with the rest of the statutory scheme which defines, identifies
13     and restricts “assault weapons” which are alleged to be protected by the Second
14     Amendment for possession and use by law-abiding citizens for lawful purposes.
15           Under Federal Rule of Civil Procedure 12(b)(6), Defendants also assert that
16     Plaintiffs fail to state claims upon which relief can be granted with respect to the seven
17     cited provisions. Unlike Article III standing, the test for a sufficiently-stated claim
18     requires only a short and plain statement and plausibility. Plaintiffs’ claims meet this
19     test. Defendants do not separately discuss the seven claims but generally argue that the
20     Complaint lacks particularized factual allegations as to each. However, the claims are
21     particularized enough, at least at the pleading stage, to permit the case to move forward.
22           The single claim Defendants specifically do discuss is the challenge to California
23     Penal Code section 30950 which prohibits possession of an “assault weapon” by one
24     under the age of 18. Defendants assert that this provision is constitutional on its face and
25     that therefore, the claim must be dismissed. Defs’ Mem. of Points and Auth’s in Support
26     of Mot. to Dismiss, at 16. This is based on Defendants’ argument that a prohibition
27     aimed at juveniles is a presumptively lawful and longstanding prohibition falling outside
28     Second Amendment protection. On summary judgment, at least one court recently
                                                     10
                                                                                   19-cv-1537-BEN (JLB)
     Case 3:19-cv-01537-BEN-JLB Document 46 Filed 09/23/20 PageID.4624 Page 11 of 11



 1     agreed. See Mitchell v. Atkins, No. C19-5106-RBL, 2020 WL 5106723, at *5 (W.D.
 2     Wash. Aug. 31, 2020) (“There is no reason why a restriction on sale and possession of
 3     SARs [semiautomatic assault rifles] —powerful weapons that can be wielded against the
 4     public—constitutes a break from this pattern. The Age Provision does not burden Second
 5     Amendment rights.”). While the Mitchell court so held, it did so persuaded by the
 6     reasoning of the Fifth Circuit Court of Appeals (id. at *4 citing Nat’l Rifle Ass’n of Am.,
 7     Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 201 (5th Cir.
 8     2012)), federal district courts in West Virginia and Massachusetts and an Illinois state
 9     court. There are no decisions from the Supreme Court or the Ninth Circuit Court of
10     Appeals that would be binding on this Court. Consequently, while the Mitchell decision
11     may or may not ultimately be persuasive authority, it is not binding authority. And this is
12     not summary judgment. At this stage of the proceedings, the claim that the California
13     “assault weapon” restrictions on citizens under the age of 18 impinges on Second
14     Amendment rights states a sufficient claim upon which relief can be granted.
15                                          CONCLUSION
16           For the reasons stated above, the Court denies Defendants’ motion to dismiss.
17     Plaintiff’s concession and withdrawal of its claim challenging California Penal Code
18     section 30925 is accepted.
19     DATED: September 23, 2020
20
21
22
23
24
25
26
27
28
                                                    11
                                                                                  19-cv-1537-BEN (JLB)
